Title: To George Washington from Samuel Huntington, 5 March 1781
From: Huntington, Samuel
To: Washington, George


                  
                     Sir,
                     Philadelphia March 5. 1781
                  
                  I do myself the Honor to forward the enclosed Despatches from General Greene, also the enclosed Copy of a Letter from Governor Jefferson which contains the latest Intelligence received from the Southward.
                  Perhaps the enclosed Letter addressed to your Excellency, (supposed to be) from Governor Jefferson, may contain similar Intelligence.
                  By the enclosed Copy of an Act of Congress of the first Instant your Excellency will be informed that the Confederation is finally ratified by all the States.  I have the Honor to be with the highest respect your Excellency’s most obedient & most humble Servant
                  
                     Sam. Huntington
                  
                  
                     P.S. Your Excellency’s Favour of the 24th Ulto was this Day received.
                  
                  
               